DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. The Applicant has argued that the prior art (Proud) does not generate a health score from a differential sensor data sets between time periods that represent different iterations of a given behavior. In the Proud reference, there is use of a Health Index that scores for multiple behaviors such as activity and sleep which encompass daily routines (eg. Para. 255-270, Fig. 24-29). While the Applicant interprets the term behavior to be specific tasks such as getting out of bed, the Examiner is interpreting behavior as broader daily activities such as sleep and exercise where a person of ordinary skill could calculate a health index score based on the difference in scores to compare one night with the next. The Examiner recommends the Applicant amend the claim limitations to specify the type of behavior or action that is being monitored and possibly narrow down time frames. The current rejection is maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Proud (US 2016/0220198 A1) (cited previously).
Regarding claims 1 and 10, Proud discloses A method performed in an electronic device comprising a respiration sensor device and a motion sensor device for determining a health state of a person (eg. Para. 257 and 261 health indexes using respiration and accelerometer data), the method comprising:
In multiple embodiments, collecting data from each of the respiration sensor device and the motion sensor device of the electronic device during attachment of the electronic device to the person (eg. Fig. 1-2, Para. 19-20 wearable sensor device), the collected data from the respiration sensor device and the motion sensor device collectively being sensor data (eg. Para. 238 and 257);
obtaining a first sensor data set from the sensor data during a first time in which one of plural movement activities is performed by the person, the performed movement activity having a corresponding body behavior pattern, the first sensor data set representing first performance characteristics of the body behavior patterns (eg. Para. 250, review of current symptoms and/or health related behaviors, Para. 257-261, indices analyzing daily activities and comparing to baseline),
obtaining a second sensor data set from the sensor data during a second time that is different than the first time and in which the one of the plural movement activities is performed by the person (eg. Para. 249 gathered baseline data), the second sensor data set representing second performance characteristics of the body behavior patterns (eg. Para. 257-259),
determining a differential in the sensor data by comparing the first sensor data set with the second sensor data set (eg. Para. 259 and 261-262 comparing to baselines that were initially taken at a different time or instance, Fig. 29, Para. 270-272 the same activity over a week period); and
determining a health score value based on the determined differential, wherein each movement activity has a corresponding body behavior pattern that is described by a corresponding function of the sensor data (eg. Fig. 23 and 29, Para. 270-272).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the multiple embodiments to have a wearable health monitoring device to provide individualized assessments to a user regarding the user’s activities, behaviors, habits, and health parameters (eg. Para. 11).
Regarding claim 2, Proud discloses generating a graphical representation of a health state of the person based on the health score value and displaying the graphical representation of the health state of the person via a GUI on a display (eg. Proud, Fig. 23-29 index pages, Para. 270-271).
Regarding claim 3, Proud discloses obtaining a first duration time for the first performance characteristics of the body behavior, obtaining a second duration for the second performance characteristics of the body behavior, determine a duration time difference by comparing the first duration time with the second duration time, and determining the health score value based on the determined sensor data difference and the determined time difference (eg. Para. 257-259 and 270, activity and duration information and comparisons over periods of time).
Regarding claim 4, Proud discloses wherein collecting the sensor data from the respiration sensor device and the motion sensor device comprises sampling of the sensor data at a predefined sampling frequency (eg. Para. 90, 130-133).
Regarding claim 5, Proud discloses collecting the sensor data from the respiration sensor device and the motion sensor device comprises sampling of the sensor data at an adapted sampling frequency, the adapted sampling frequency being dependent on the collected sensor data (eg. Para. 133, dynamic capture frequency or intelligent data sampling based on sensor readout).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792